 

Oo Oe nN HD A BP WY YH

Oo NO NO NY HN WN HN HN HNO Re Be ee ee Re ee ee Oe
ont HN ON FP WY NY KF DO Oo CO HS DH NH BR WH NY KF OS

 

Chase 4:19-cr-00690-JAS-LCK Document 43 Filed 10/10/19 Page 1 of 2

[

 

 

 

 

 

 

 

 

 

 

N FILED LODGED
____ RECEIVED COPY

MICHAEL BAILEY
United States Attorney oo:
District of Arizona | OcT 10 2019 ot
ADAM D. ROSSI
Assistant U.S. Attorney
United States Courthouse SR STRIGT OF ARIZONA
405 W. Congress Street, Suite 4800 BY. DEPUTY

Tucson, Arizona 85701
Telephone: 520-620-7300
Email: adam.rossi2@usdoj.gov

Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
United States of America, CR 19-690-TUC-JAS (LCK)
Plaintiff, INFORMATION
v. Violations:
Alexander True Norman, 18 U.S.C. §§ 2423(b), and 2423(e)
Defendant. (Attempted Travel with Intent to Engage
in Illicit Sexual Activity)
Count 1
18 USC § 2428
Forfeiture Allegation

 

 

THE UNITED STATES ATTORNEY CHARGES:
COUNT 1

On or about February 15, 2019, at or near Sierra Vista, in the District of Arizona,
ALEXANDER TRUE NORMAN, attempted to travel in interstate commerce for the
purpose of engaging in illicit sexual conduct, as defined in Title 18, United States Code,
Section 2423(f), with another person under 18 years of age.

All of which is in violation of Title 18 U.S.C. §§ 2423(b), and 2423(e).

FORFEITURE ALLEGATION

Upon conviction of the attempted enticement of a minor offense alleged in Count
One of this Indictment, defendant, ALEXANDER TRUE NORMAN, shall forfeit to the
United States pursuant to Title 18, United States Code, Section 2428, defendant’s interest

 
 

 

Oo Oo NI ND Wn FP WO NO

NO NO NO YO NY YW NY NO NO Re ee ea ee ee
oo aI Dn vA FP WD NY YF DO eH DQ DB On FBP W NP KF CO

 

Clase 4:19-cr-00690-JAS-LCK Document 43 Filed 10/10/19 Page 2 of 2

in any property, real or personal, that was used or intended to be used to commit or to

facilitate the commission of violations of Title 18, United States Code, Section 2422(b),

including but not limited to: one (1) 2018 Honda Civic Sedan, VIN:
SHHFK7H47JU224646.

If any of the property described above, as a result of any act or omission of the
defendant: a) cannot be located upon the exercise of due diligence; b) has been transferred
or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of
the court; d) has been substantially diminished in value; or e) has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United
States, pursuant to Title 21, United States Code, Section 853(p) to seek forfeiture of any
other property of said defendant up to the value of the above forfeitable property, including,
but not limited to, all property, both real and personal, owned by the defendant.

All pursuant to Title 18, United States Code, Section 2428, Title 21, United States
Code, Section 853, and Rule 32.2(a), Federal Rules of Criminal Procedure.

Dated this '9 day of OCfober—_, 2019.

MICHAEL BAILEY
United States Attorney
District of Arizona .

~
D. ROSSI

ssistant U.S. Attorney

 
